Case 3:17-cr-00319-SMH-KLH Document 85 Filed 11/05/18 Page 1 of 6 PageID #: 246



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 ******************************************************************************

 UNITED STATES OF AMERICA                     *       CRIMINAL NO. 3:17-CR-00319-02

 VERSUS                                       *       CHIEF JUDGE HICKS

 JESSICA N. DAVIS                             *       MAGISTRATE JUDGE HAYES

 ******************************************************************************

             OBJECTION TO REPORT AND RECOMMENDATION

 ******************************************************************************

        NOW INTO COURT, through the undersigned counsel, comes Jessica N. Davis, who

 respectfully submits the following objection to the Magistrate Judge’s Report and

 Recommendation issued on October 23, 2018. [Doc. 82].

                                           OBJECTION

        Defendant respectfully objects to the Magistrate Judge’s decision upholding the validity

 of a state-issued Search Warrant of her cellular telephone which authorized the retrieval of the

 GPS coordinates from the phone.

        For the following reasons, Ms. Davis prays that the Magistrate Judge’s Report and

 Recommendation be rejected and that the Motion to Suppress be granted.

        I.      FACTS:

        On the morning of August 15, 2017, Detective Kwasic Heckard, of the Metro Narcotics

 Unit of Ouachita Parish, submitted a Search Warrant to Ouachita Parish District Court Judge

 Larry Jefferson. (Search Warrant, [doc. #56-1]). The Warrant sought the “GPS coordinates and
Case 3:17-cr-00319-SMH-KLH Document 85 Filed 11/05/18 Page 2 of 6 PageID #: 247



 registered owner information of cell phone 318-732-0889”. Through the use of a Confidential

 Information, Detective Heckard previously obtained the cell phone number as a phone being

 used by Ms. Davis. The C.I. further revealed that Davis and her co-defendants were in Houston,

 Texas, purchasing methamphetamine and would be returned to the Ouachita area later that day.

 In an effort to locate and arrest Davis upon her return from Houston, Detective Heckard sought

 and obtained the GPS coordinates from Davis’ cell phone.

          After the Warrant was signed, Detective Heckard faxed it to Verizon Wireless at a 1-800

 number and, thereafter, was able to call Verizon and obtain the GPS coordinates from Davis’

 phone.

          Throughout the day of August 15th, Detective Heckard called Verizon, checking the

 location of Davis. At 10:43 p.m., upon her return to the Monroe area, Lieutenant Chris Tolbird

 of the Ouachita Parish Sheriff’s Office stopped the Defendants’ vehicle for an alleged traffic

 violation and a subsequent search revealed a quantity of methamphetamine.

          II.    LAW AND ANALYSIS:

          Defendant challenges the validity of the Search Warrant on two grounds: (1) the State

 Court Judge lacked authority to issue a search warrant outside his territorial jurisdiction; and (2)

 the Search Warrant failed the particularity requirement of the Fourth Amendment.

          a. The State Court Judge lacked authority to issue the Search Warrant.

          The State Court Judge issued the Search Warrant allowing for the search and seizure of

 information found outside of his territorial jurisdiction. In the Oath in Support of the Search

 Warrant, Detective Heckard clearly states that Davis was in Houston, Texas, and the GPS

 coordinates were needed to track her location. After the Warrant was signed, law enforcement

 did in fact track the location of Davis and her co-defendants while in Houston and upon their
Case 3:17-cr-00319-SMH-KLH Document 85 Filed 11/05/18 Page 3 of 6 PageID #: 248



 return to the local area. Judge Jefferson lacked the extra-territorial jurisdiction to issue such a

 Warrant.

         Federal Rule of Criminal Procedure 41(b)(1) provides “a magistrate judge with authority

 in the district – of if none is reasonably available, a judge of a state court of record in the district

 – has authority to issue a warrant to search for and seize a person or property located within the

 district.” (Emphasis added). Generally, a warrant will be issued under Rule 41, only upon an

 affidavit or affidavits sworn to before a judge of a court of record and establishing the grounds

 for issuing the warrant. The affidavit shall name or describe the person to be searched or

 particularly describe the place to be searched, name or describe the property to be searched for

 and seized, state substantially the offense in relation thereto, and state the factual basis for the

 affiant’s belief that such property is there located. If the judge is satisfied that probable cause for

 the search exists, he will issue a warrant identifying the property and naming or describing the

 person or place to be searched. Rule 41; United States v. McKeever, 905 F.2d 829 (5th Cir. 1990).

         Louisiana Code of Criminal Procedure Article 161 states:

         Property subject to seizure -

         A. Except as authorized by Article 163.1, a judge may issue a warrant authorizing the
         search for and seizure of anything within the territorial jurisdiction of the court
         which:
         (1) Has been the subject of theft.
         (2) Is intended for use or has been used as a means of committing an offense.
         (3) May constitute evidence tending to prove the commission of an offense.
         C. A judge may also issue a search warrant in all other cases specifically provided by
         law. A justice of the peace may issue a search warrant only in those cases specifically
         provided by law. Acts 1993, No. 846, §1; Acts 2005, No. 38, §1; Acts 2011, 1st Ex. Sess.,
         No. 16, §1.

         In the instant matter, the State Search Warrant, issued by an Ouachita Parish District

 Court Judge authorizing a search of property located outside of Ouachita Parish, fails to comply
Case 3:17-cr-00319-SMH-KLH Document 85 Filed 11/05/18 Page 4 of 6 PageID #: 249



 with Federal Rule of Criminal Procedure 41 and La. C.Cr.P. Art. 163.1, because the location to

 be searched was outside the court’s jurisdiction.

        Fed. R. Crim. P. Art. 41(b)(4) is likewise unavailable to save the Warrant because its

 requirements were not satisfied.

        b. The State Search Warrant lacked the Particularity Requirement of the Fourth
           Amendment.

        The Fourth Amendment prohibits general warrants authorizing officials to rummage

 through a person’s possessions looking for any evidence of a crime. United States v. Peden, 891

 F.2d 514 (5th Cir. 1989). A warrant must particularly describe the place to be searched and the

 person to be seized. United States v. Beaumont, 972 F.2d 553 (5th Cir. 1992), cert. denied, 113

 S.Ct. 1821 (1993). To test whether the particularity requirement is satisfied requires the court to

 “ask if the description in the warrant would permit an executing officer to reasonably know what

 items are to be seized.” Id., 560. This test for particularity may be made with supporting

 affidavits, if the warrant expressly refers to the affidavits. Id., 560-61. However, in

 circumstances where detailed particularity is impossible, generic language, if it particularizes the

 types of items to be seized, would be permissible. United States v. Webster, 734 F.2d 1048 (5th

 Cir. 1984), cert. denied sub nom, Hoskins v. United States, 469 U.S. 1073 (1984).

        In the present case, there is no explanation as to what is being searched. The Search

 Warrant reads: “there is probable cause to make the search of: GPS coordinates and registered

 owner information of cell phone number 318-732-0889.” “You are hereby authorized to seize

 and search forthwith the following described: GPS coordinates of cell phone number 318-732-

 0889.” “In connection with said search, you are hereby authorized to seize the following

 property: GPS coordinates of cell phone number 318-732-0889.”
Case 3:17-cr-00319-SMH-KLH Document 85 Filed 11/05/18 Page 5 of 6 PageID #: 250



        On information and belief, law enforcement was able to track the location of Davis by

 retrieving data from Verizon Wireless, the service provider of cell phone number 318-732-0889.

 It is unclear if the GPS coordinates were taken directly from the cell phone or from cell phone

 towers, directly from Verizon, or by other means. Without this information, it is impossible to

 know what was searched in order to obtain the GPS coordinates. However, because the Warrant

 is silent regarding the places to be searched (phone, cell tower, Verizon data records), it lacks the

 requisite particularity requirement of the Fourth Amendment.

        III.       CONCLUSION:

        The United States Supreme Court held that the Government’s acquisition of historical

 cell-site records is a search under the Fourth Amendment. Carpenter v. U.S., 138 S.Ct. 2206

 (2018). Therefore, a valid search warrant was required for the retrieval of Davis’ cell phone

 information. Davis submits that the subject Search Warrant was constitutionally defective

 because the state court judge lacked authority to issue a warrant extending far beyond his

 jurisdictional territory. Additionally, the Search Warrant failed to particularly describe the place

 to be searched.

        WHEREFORE, for all the reasons cited herein, as well as the reasons previously set

 forth in the Motion to Suppress, Jessica N. Davis respectfully objects to the Magistrate Judge’s

 Report and Recommendation and prays that this Court grant her Motion to Suppress.
Case 3:17-cr-00319-SMH-KLH Document 85 Filed 11/05/18 Page 6 of 6 PageID #: 251



                                               Respectfully submitted,

                                               GREENWALD LAW FIRM, L.L.C.


                                       BY:     /s/ Joseph W. Greenwald, Jr.
                                               Joseph W. Greenwald, Jr., Bar No. 25402
                                               7591 Fern Avenue, Suite 1901
                                               Shreveport, Louisiana 71105
                                               (318) 219-7867 (Telephone)
                                               (318) 219-7869 (Fax)
                                               joey@shreveportlawyer.com

                                               ATTORNEY FOR JESSICA N. DAVIS




                                          CERTIFICATE

        I HEREBY CERTIFY that the Objection to Report and Recommendation was filed

 electronically with the Clerk of Court using the CM/ECF System. Notice of this filing will be sent

 to all counsel by operation of the Clerk’s electronic filing system.

        Shreveport, Louisiana, this 5th day of November, 2018.


                                    /s/ Joseph W. Greenwald, Jr.
                                      Joseph W. Greenwald, Jr.
